DETAILED ACTION

This office action is in response to the remarks and amendments filed on 3/23/21.  Claims 1-15 are pending.  Claims 1-15 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0157134 to Ko.
Claim 1.  A pillow assembly, comprising: a body (Ko, Fig. 1, #2) comprising a first portion (Ko, Fig. 1, #’s 21) and a second portion (Ko, Fig. 1, #22 and #23 on left side of figure), extending from the first portion, wherein at least part of the first portion has a width that is larger than the width of the second portion (Ko, Fig. 1, #21 can be seen to be taller than #22 and #23; Ko also teaches in the abstract “the pad portions at the center being higher than those on both sides such that the top ends of the plurality of pad portions form a wave-shaped contour”); and at least one cushioning member configured to be spatially adjustable within the first portion (Ko, Fig. 1, any of cushioning members #’s 51, 52, or 53 could be placed at both, either, or none of the pockets #’s 21).
Claim 3.  The pillow assembly of claim 1, wherein the body further comprises a third portion, extending from the first portion and opposite to the second portion (Ko, Fig. 1, #22 and #23 on right side of figure).
Claim 5.  The pillow assembly of claim 3, wherein at least part of the body is configured to at least substantially encircle at least part of the at least one cushioning member upon having the second portion and the third portion brought towards each other (Ko, Fig. 3).
Claim 6.  The pillow assembly of claim 3, wherein the at least one cushioning member is adapted to be arranged between at least part of the body and a part of a user's body upon having the second portion and the third portion brought towards each other (Ko, Fig. 7).
Claim 7.  The pillow assembly of claim 3, wherein the second portion and the third portion are attachable to each other (Ko, Fig. 3, ends are attached together at #34).
Claim 10.  
Claim 11.  The pillow assembly of claim 1, wherein the at least one cushioning member and the body are attachable to each other (cushioning members of Ko as seen at #’s 51, 52, and 53 are attachable to the body, #2 by means of the inner case #4, and fasteners, #’32 and 42 in Figs. 5-6).
Claim 12.  The pillow assembly of claim 1 comprises a travel pillow assembly (Ko discusses the use of his pillow as a travel pillow in paragraphs [0004]-[0006]).
Claim 13.  A body for co-operating with at least one cushioning member of a pillow assembly 
Claim 14.  The body of claim 13, further comprising a third portion (Ko, Fig. 1, #22 and #23 on right side of figure), extending from the first portion and opposite to the second portion, wherein the second portion and the third portion are attachable to each other (Ko, Fig. 3, ends are attached together at #34).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0157134 to Ko.
Claim 2.  The pillow assembly of claim 1, wherein a width of at least part of the first portion is at least 10%, or at least 20%, or at least 30%, or at least 40% or at least 50% larger than a width of the second portion (Ko, Fig. 1, #21 can be seen to be taller than #22 and #23; Ko also teaches in the abstract “the pad portions at the center being higher than those on both sides such that the top ends of the plurality of pad portions form a wave-shaped contour”; while Fig. 1 and 8 of Ko appear to show the middle portion approximately one third taller than the side portions, Ko does not explicitly teach the height difference in a quantitative manner; however, in view of the multiple different heights of Ko’s portions 21, 22, and 23, it would have been an obvious matter of design choice to select any of these heights or any other height and it would have been obvious matter of design choice to make the height difference of Ko any of the claimed amounts since Applicant has not disclosed that the specific height difference solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the dimensions taught by Ko).
Claim 4.  The pillow assembly of claim 3, wherein a width of at least part of the first portion is at least 10%, or at least 20%, or at least 30%, or at least 40% or at least 50% larger than a width of the third portion (Ko, Fig. 1, #21 can be seen to be taller than #22 and #23; Ko also teaches in the abstract “the pad portions at the center being higher than those on both sides such that the top ends of the plurality of pad portions form a wave-
Claim 15.  The body of claim 14, wherein a width of at least part of the first portion is at least 10%, or at least 20%, or at least 30%, or at least 40% or at least 50% larger than a width of the second portion or the width of the third portion (Ko, Fig. 1, #21 can be seen to be taller than #22 and #23; Ko also teaches in the abstract “the pad portions at the center being higher than those on both sides such that the top ends of the plurality of pad portions form a wave-shaped contour”; while Fig. 1 and 8 of Ko appear to show the middle portion approximately one third taller than the side portions, Ko does not explicitly teach the height difference in a quantitative manner; however, in view of the multiple different heights of Ko’s portions 21, 22, and 23, it would have been an obvious matter of design choice to select any of these heights or any other height and it would have been obvious matter of design choice to make the height difference of Ko any of the claimed amounts since Applicant has not disclosed that the specific height difference solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the dimensions taught by Ko).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0157134 to Ko in view of US Patent Application Publication 2016/0120253 to Schenk.
Claim 8.  The pillow assembly of claim 1, wherein the body is made of a resilient material (Ko does not teach specific materials for the construction of the outer case, however Schenk teaches a similar apparatus, and explicitly provides for suitable materials in paragraph [0077] that are “sufficiently strong and soft for the purpose and does not irritate the skin,” one of which is neoprene; neoprene reads on Applicant’s “resilient material”; it would have been obvious to one of ordinary skill in the art prior to the time the invention was made to construct the apparatus of Ko with neoprene in order to provide a material that is “sufficiently strong and soft for the purpose and does not irritate the skin,” since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0157134 to Ko in view of US Patent 4,616,639 to Huber.
Claim 9.  The pillow assembly of claim 1, wherein the body includes an elastomer sheet (Ko does not teach specific materials for the construction of the outer case, however Huber teaches the use of elastic in column 3, lines 9-18, stating that the apparatus may be constructed by “suitable elasticized straps or the like” in order to provide for persons of various sizes;  it would have been obvious to one of ordinary skill in the art prior to the time the invention was made to construct the apparatus of Ko with an elasticized band in order to accommodate persons of various sizes, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416).
Claim 10.  The pillow assembly of claim 1, wherein the at least one cushioning member is configured to be at least one of positionally adjustable or orientationally adjustable relative to the body (Ko is not explicit about adjusting or moving his cushioning members; however, Huber teaches a similar apparatus in which cushioning members are attached to a strap as seen in 

Response to Applicant's remarks and amendments

Regarding the objections to claims 2, 4, and 15, Applicant has amended the claim and the objections are withdrawn.
Regarding prior rejections under 35 USC 112(b), Applicant has amended the claim language and the rejections have been withdrawn.
With respect to independent claim 1 (an independent claims 13, as amended), Applicant argues on pages 5-6 of Applicant’s remarks that in the claimed invention requires “at least one cushioning member configured to be spatially adjustable within the first portion,” and that the cited prior art does not teach these limitations.  Examiner respectfully disagrees.  Specifically, the art of Ko teaches “at least one cushioning member” in Fig. 1 at #5; any of #’s 51, 52, and/or 53 can be considered to be “at least one cushioning member.”  Ko teaches “configured to be spatially adjustable” in that the cushions 51, 52 and/or 53 can have its location adjusted in space as it can be placed in any of the pockets shown in #2, comprising pockets 21, 22, and 23.  Ko teaches “within the first portion.”  In Ko Fig. 1, the two pockets labeled #’s 21 are considered to read on Applicant’s “first portion”.  Cushioning members 51, 52, and or 53 can be placed within either of the pockets #’s 21.  Therefore the cushions are spatially adjustable within the first portion in that a cushion can be placed in a first pocket #21 and then spatially adjusted by .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673